+DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Drawing Objection:
In regards to the drawing objections, the Applicant argues that “Applicant believes that the lines the Office refers to as "fading" are instead those that were intentionally drawn dashed rather than solid and thus appear less pronounced. See, e.g., FIG. 5 (annotated below).” and has provided the annotated figure as shown below. 
    PNG
    media_image1.png
    400
    645
    media_image1.png
    Greyscale

However, as can be seen above, there is no way to distinguish the “solid lines” from the “dashed lines” because the whole figure is fading. This is how the objected figures look in the USPTO filing system. The figures that are objected to below do not have adequate reproductive quality. The broken lines and fading of the lines in the drawings could be caused by gray scale in the figures. It is suggested that Black ink, such as India ink, or its equivalent that secures solid black lines is used for black and white drawings. See 37 CFR 1.84 (a)(1).
For at least the above reason, the drawing objections will be maintained. 

Prior art Rejection:
In regards to claim 1, the Applicant argues that the prior art fails to teach "pumps, each coupled to a respective one of the working fluid pump assemblies such that the pump is in fluid communication with the first hydraulic port and the second hydraulic port of the hydraulic ram cylinder" because ‘Per the Office, such fluid communication is "via directional valves 318." Id. (citing Bridges at   [0065] and FIG. 13). But those valves selectively place a pump in fluid communication with either -not both- of two ports of a hydraulic ram cylinder.’
However, the claim merely recites “ a plurality of pumps , each coupled to a respective one of the working fluid pump assemblies such that the pump is in fluid communication with the first hydraulic port and the second hydraulic port of the hydraulic ram cylinder”.
The claim only requires that that the pumps are in fluid communication with the first and second ports but does not recite any other limitation which suggests that the fluid communication with the first and second ports is simultaneous nor does it recite any limitation that precludes selectively placing the pumps in fluid communication with either of the first hydraulic and second hydraulic ports.  The limitation is much broader than how the Applicant intends the limitation to be interpreted because, at most, the claim only requires that the pump is in fluid communication with the first hydraulic port and second hydraulic port but does not further specify whether this is done simultaneously or selectively. Therefore, Bridges reads on the above limitation because pumps (62a) of Bridges can be in fluid communication with the first hydraulic port (182) and the second hydraulic port (186; Fig. 6, pp[0065]).
The Applicant further argues that modifying Bridges with “a plurality of bi-directional pumps” of Chisolm is improper because “…Bridges is completely functional as-is.”

The references are not required to demonstrate manners in which they can be improper or provide alternate mechanisms to function.   Modifications to a system which are commensurate in scope with known alternatives in the prior art, wherein the predictable result of using known alternatives, renders such a modification obvious. In this case, both Bridges and Chisolm are drawn to hydraulic pump systems. Bridges is only being modified to include a plurality of bi-directional pumps of Chisolm (Fig. 2, Col. 2 lines 54-67) which are well known alternatives to the pumps of Bridges in the art to be used in hydraulic pump systems. Furthermore, modifying the pumps of  Bridges with the bi-directional pumps of Chisolm would yield the same predictable results of actuating the piston of Bridges.  
For at least the above reasons, the rejection to claim 1 will be maintained. The rejection to claim 15 will also be maintained for similar reasons as above for claim 1. 
 
						Drawings
The drawings are objected to because 
Figure 3, 5 and 6: The lines in the figures are fading upon reproduction. This
is probably due to grayscales in the figures. Black ink such as India ink, or its
equivalent that secures solid black lines is suggested for black and white drawings. See 37 CFR 1.84 (a)(1).
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-11, 13-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridges (U.S. Publication No. 20150192117) in view of Chisolm (U.S. Patent No. 4606709).
In regards to claim 1, Bridges teaches a well service pump system (pp[0055], Fig. 4: well service pump system 50a) for delivering working fluid at high pressure to a well (pp[0013]: well service pump systems (e.g., for delivering fracturing fluid at high pressure to a well) ), the pump system comprising:
 at least two working fluid pump assemblies (Fig. 6, 7, pp[0055]: fluid pump assemblies 82a), each comprising:
 a working fluid end cylinder (70a) having a plunger rod  (86a) configured to reciprocate within the fluid end cylinder (70a; pp[0056]); and
 a hydraulic ram cylinder (66a) having a ram piston (156) configured to reciprocate within the ram cylinder (66a; pp[0056])  and a piston rod (102a) coupled to the ram piston (156) and coupled to the plunger rod (86a)  of the working fluid end cylinder such that the ram piston of the hydraulic ram cylinder can be actuated to move the plunger rod of the working fluid end cylinder (70a): 
in a first direction to expel working fluid from the fluid end cylinder during a forward stroke of the plunger rod (pp[0056]: a first direction 162 to expel working fluid from the end cylinder housing during a forward stroke of the plunger rod), and in a second direction to draw working fluid into the fluid end cylinder during a return stroke of the plunger rod (pp[0056] : a second direction 166 to draw working fluid into the end cylinder housing during a return stroke of the plunger rod; 
wherein the hydraulic ram cylinder (66a) includes a first hydraulic port (182) on a first side of the ram piston and a second hydraulic port (186) on a second side of the ram piston (pp[0057]);
 a plurality of pumps (62a), each coupled to a respective one of the working fluid pump assemblies (82a) such that the pump is in fluid communication (via directional valves 318; Fig. 13, pp[0065]) with the first hydraulic port (182) and the second hydraulic port (186) of the hydraulic ram cylinder (66a) to pump hydraulic fluid: 
from the second hydraulic port (186) directly into the first hydraulic port (182) to actuate the ram piston (156) to drive the plunger rod in the first direction; and from the first hydraulic port directly into the second hydraulic port to actuate the ram piston to drive the plunger rod in the second direction (pp[0065]: (1) a first configuration in which pressurized driving fluid is directed from pump 62a, through ports 322 and 330 of valve 318-1, and into port 182 of hydraulic ram cylinder 66a-1 to push piston 156 through its forward stroke, and (2) a second configuration in which pressurized driving fluid is directed from pump 62a, through ports 322 and 334 of valve 318-1, and into port 186 of hydraulic ram cylinder 66a-1 to push piston through its return stroke).  
Bridges is silent regarding the pumps being a plurality of bi-directional pumps.
Chisolm, drawn to hydraulically driven piston type pumps for pumping fluids into wells, discloses a plurality of bi-directional pumps (Fig. 2, Col. 2 lines 54-67). 
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the pump system of Bridges such that the bi-directional pumps of Chisolm is substituted for the pumps of Bridges as bi-directional pumps are well known pumping mechanisms in the art that will yield the same predictable results of actuating the piston. In Ruiz v. A.B. Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004).
In regards to claim 2, the combination of Bridges and Chisolm teaches the well service pump system of claim 1.
Bridges further teaches that the well service pump system further comprises a fluid reservoir (138) configured to be in fluid communication with each of the plurality of bi-directional pumps (62a) to compensate for leakage in the system (Fig. 13).

In regards to claim 3, the combination of Bridges and Chisolm teaches the well service pump system of claim 1. 
Bridges further teaches wherein, when the ram piston (102a) of the hydraulic ram cylinder reciprocates within the hydraulic ram cylinder (pp[0013]), the ram piston is, at all times, spaced a distance from a first end wall of the hydraulic ram cylinder and a second end wall of the hydraulic ram cylinder opposite the first end wall (Fig. 8, pp[0056]: the bore of cylinder housing 154 has a diameter of 7 inches, and piston rod 102a has an outer diameter of 5 inches, therefore, the piston rod 102a is ,at all times, spaced a distance from a first end wall (upper end of 154 as shown below) of the hydraulic ram cylinder and a second end wall (lower end of 154 as shown below) of the cylinder housing 154.).

    PNG
    media_image2.png
    475
    804
    media_image2.png
    Greyscale

				Figure 8 (annotated)

In regards to claim 4, the combination of Bridges and Chisolm teaches the well service pump system of claim 1.
In view of the modification made to claim 1, Bridges further teaches that the wellbore service pump comprises a motor (pp[0055]: diesel engine) configured to drive each of the bi-directional pumps (pp[0046], [0055], [0057]:pumps 62a) to direct fluid to the first and second ports (182, 186).

   In regards to claim 5, the combination of Bridges and Chisolm teaches the well service pump system of claim 4.
In view of the modification made to claim 1, Bridges further teaches comprising a pump drive (pp[0055]: a hydraulic drive gear box 58a) coupled to the motor (diesel engine 54a) and to each of the bi-directional pumps (62a), the pump drive configured to transfer mechanical energy from the motor to each of the bi-directional pumps (pp[0055]: the hydraulic drive gear box 58a transfer mechanical energy from the diesel engine to the pumps 62a).  

In regards to claim 6, the combination of Bridges and Chisolm teaches the well service pump system of claim 5.
In view of the modification made to claim 1, Bridges further teaches wherein at least one of the bi- directional pumps (62a; Fig. 5) is mounted to the pump drive (58a).  

In regards to claim 8, the combination of Bridges and Chisolm teaches the well service pump system of claim 1.
Bridges further teaches for at least one of the working fluid pump assemblies, the ram piston (156; Fig.8) has an actuatable piston surface area (the dashes outline within the housing 154) that is greater than an actuatable piston surface area of the plunger rod (86).  
The combination of Bridges and Chisolm is silent regarding wherein, for at least one of the working fluid pump assemblies, the ram piston has an actuatable piston surface area that is at least two times greater than an actuatable piston surface area of the plunger rod.  
Therefore, It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Bridges and Chisolm such that the ram piston has an actuatable piston surface area that is at least two times greater than an actuatable piston surface area of the plunger rod since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
In regards to claim 9, the combination of Bridges and Chisolm teaches the well service pump system of claim 1.
Bridges further teaches wherein each working fluid pump assembly further comprises a coupling member (78a) coupled to the plunger rod (86a) of the working fluid end cylinder and to the piston rod (102a) of the hydraulic ram cylinder (156).  

In regards to claim 10, the combination of Bridges and Chisolm teaches the well service pump system of claim 1.
Bridges further teaches wherein in each working fluid pump assembly (82a; Fig. 7), the piston rod (102a) of the hydraulic ram cylinder is axially aligned with the plunger rod (plunger rod 86a; Fig. 8) of the hydraulic ram cylinder (70a; Fig. 7).  

In regards to claim 11, the combination of Bridges and Chisolm teaches the well service pump system of claim 1. 
Bridges further teaches wherein in each working fluid pump assembly, the working fluid end cylinder has a cylindrical inner wall and the plunger rod has an outer surface that is spaced apart from the cylindrical inner wall such that the working fluid end cylinder can pump abrasive fluids without the plunger rod and the cylinder inner wall simultaneously contacting individual particles in the working fluid (pp[0015], [0054]: the end cylinder housing of the working fluid end cylinder has a cylindrical inner wall defining an end cylinder inner diameter, the plunger rod has an outer surface that is spaced apart from the cylindrical inner wall such that the working fluid end cylinder can pump abrasive fluids without the plunger rod and the end cylinder inner wall simultaneously contacting individual particles in the working fluid.).  

In regards to claim 13, the combination from Bridges and Chisolm teaches the well service pump system of claim 1.
Bridges further teaches wherein each working fluid pump assembly further comprises: an inlet check valve (Fig. 12: inlet check 214) coupled to the fluid end cylinder and configured to permit working fluid to be drawn into the fluid end cylinder but prevent working fluid from exiting the fluid end cylinder through the inlet check valve (pp[0059]:coupled to end cylinder housing 150 and configured to permit working fluid to be drawn into the end cylinder housing but prevent working fluid from exiting the end cylinder housing through the inlet check valve); and an outlet check valve  (Fig. 12: outlet check valve 218) coupled to the fluid end cylinder and configured to permit working fluid to exit the fluid end cylinder while preventing working fluid from being drawn into the fluid end cylinder through the outlet check valve (pp[0059]; outlet check valve 218 coupled to end cylinder housing 150 and configured to permit working fluid to exit the end cylinder housing while preventing working fluid from being drawn into the end cylinder housing.).  

In regards to claim 14, the combination of Bridges and Chisolm teaches the well service pump system of claim 13.
Bridges further teaches wherein, for at least one of the working fluid pump assemblies, the working fluid is pressurized when it enters the fluid end cylinder through the inlet check valve (pp[0059]: the inlet check valve prevents working fluid from exiting through the fluid inlet thereby enabling working fluid to be pressurized in the cylinder and directed solely to the well.). 

In regards to claim 15, Bridges teaches a method comprising: 
delivering a working fluid to a well with a well service pump system comprising (pp[0013]: well service pump systems (e.g., for delivering fracturing fluid at high pressure to a well) ),: 
at least two working fluid pump assemblies (Fig. 6, 7, pp[0055]: fluid pump assemblies 82a), each comprising:
a working fluid end cylinder (70a) having a plunger rod  (86a) configured to reciprocate within the fluid end cylinder (70a; pp[0056]); and
 a hydraulic ram cylinder (66a) having a ram piston (156) configured to reciprocate within the hydraulic ram cylinder (66a; pp[0056])   and a piston rod (102a) coupled to the ram piston (156) and coupled to the plunger rod (86a; Fig. 8) of the working fluid end cylinder (70a);   
wherein the hydraulic ram cylinder (66a) includes a first hydraulic port (182) on a first side of the ram piston and a second hydraulic port (186) on a second side of the ram piston (pp[0057]);
 a plurality of pumps (62a), each fluidly coupled to a respective one of the working fluid pump assemblies (82a; Fig. 4); 
wherein delivering the working fluid comprises: actuating the ram piston of the hydraulic ram cylinder to move the plunger rod of the working fluid end cylinder (pp[0056]: piston rod 102a is coupled to the ram piston and coupled to plunger rod 86a such that piston can be actuated to move the plunger rod): in a first direction to expel working fluid from the fluid end cylinder during a forward stroke of the plunger rod (a first direction 162 to expel working fluid from the end cylinder housing during a forward stroke of the plunger rod), and in a second direction to draw working fluid into the fluid end cylinder during a return stroke of the plunger rod (a second direction 166 to draw working fluid into the end cylinder housing during a return stroke of the plunger rod); and 
directing hydraulic fluid, via the pump (pp[0064]; pumps 62a is the source of the pressurized drive fluid which allows pressurized working fluid to be directed to and from the hydraulic ram cylinders):
 from the second hydraulic port directly into the first hydraulic port to actuate the ram piston to drive the plunger rod in the first direction; and from the first hydraulic port directly into the second hydraulic port to actuate the ram piston to drive the plunger rod in the second direction (pp[0065]: (1) a first configuration in which pressurized driving fluid is directed from pump 62a, through ports 322 and 330 of valve 318-1, and into port 182 of hydraulic ram cylinder 66a-1 to push piston 156 through its forward stroke, and (2) a second configuration in which pressurized driving fluid is directed from pump 62a, through ports 322 and 334 of valve 318-1, and into port 186 of hydraulic ram cylinder 66a-1 to push piston through its return stroke).  
Bridges is silent regarding a plurality of bi-directional pumps.
Chisolm, drawn to hydraulically driven piston type pumps for pumping fluids into wells, discloses a plurality of bi-directional pumps (Fig. 2, Col. 2 lines 54-67). 
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the pump system of Bridges such that the bi-directional pumps of Chisolm is substituted for the pumps of Bridges as bi-directional pumps are well known pumping mechanisms in the art that will yield the same predictable results of actuating the piston. In Ruiz v. A.B. Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004).

In regards to claim 16, the combination of Bridges and Chisolm teaches the method of claim 15.
Bridges further teaches comprising actuating a motor (pp[0055]: diesel engine)  to drive each of the bi- directional pumps (pp[0046], [0055], [0057]:pumps 62a)  to direct fluid to the first and second ports (182, 186).  

In regards to claim 19, the combination of Bridges and Chisolm teaches the well service pump system of claim 4.
Bridges further teaches wherein the motor comprises a combustion engine (pp[0055], diesel engine is a combustion engine.).  

In regards to claim 20, the combination of Bridges and Chisolm teaches the method of claim 16.
Bridges further teaches wherein the motor comprises a combustion engine (pp[0055], diesel engine is a combustion engine.).

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridges (U.S. Publication No. 20150192117) in view of Chisolm (U.S. Patent No. 4606709) and in further view of Leach et al. (U.S. Publication No. 20170362929). 
In regards to claim 7, the combination of Bridges and Chisolm teaches the well service pump system of claim 4.
The combination of Bridges and Chisolm is silent regarding wherein the motor comprises an electric motor.  
Leach, drawn to a bi-directional hydraulic pump, discloses wherein the motor comprises an electric motor (Fig. 1, pp[0043]: electric motor 82).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Bridges and Chisolm with the electric motor of Leach such that the electric motor of Leach is substituted for the engine of Bridges as another known actuation mechanism which yields the same predictable results of actuating the pump system. In Ruiz v.A.B. Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004).
  
In regards to claim 17, the combination of Bridges and Chisolm teaches the method of claim 16.
The combination of Bridges and Chisolm is silent regarding wherein the motor comprises an electric motor.  
Leach, drawn to a bi-directional hydraulic pump, discloses wherein the motor comprises an electric motor (Fig. 1, pp[0043]: electric motor 82).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Bridges and Chisolm with the electric motor of Leach such that the electric motor of Leach is substituted for the engine of Bridges as another known actuation mechanism which yields the same predictable results of actuating the pump system. In Ruiz v.A.B. Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004).

Claims 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridges (U.S. Publication No. 20150192117) in view of Chisolm (U.S. Patent No. 4606709) and in further view of Weightman et al. (U.S. Publication No. 20140166267).
In regards to claim 12, the combination of Bridges and Chisolm teaches the well service pump system of claim 1.
The combination of Bridges and Chisolm is silent regarding wherein at least one of the hydraulic pumps comprises a fixed-displacement hydraulic pump.  
Weightman, drawn to a wellbore servicing system comprising a pump, discloses wherein at least one of the hydraulic pumps comprises a fixed-displacement hydraulic pump (pp[0038]: wellbore service pumps can comprise a variable displacement motor and a fixed displacement motor for stimulation equipment.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Bridges and Chisolm such that the fixed displacement pump of Hudson is substituted for at least one of the generic hydraulic pumps of Bridges as a fixed displacement pump is a well-known pumping means in the art which will yield the same predictable results of supplying pressurized fluid in order to operate well equipment. In Ruiz v.A.B. Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004).

In regards to claim 18, the combination of Bridges and Chisolm teaches the method of claim 15.
The combination of Bridges and Chisolm is silent regarding wherein at least one of the hydraulic pumps comprises a fixed-displacement hydraulic pump.  
Weightman, drawn to a wellbore serving system comprising a pump, discloses wherein at least one of the hydraulic pumps comprises a fixed-displacement hydraulic pump (pp[0038]: wellbore service pumps can comprise a variable displacement motor and a fixed displacement motor for stimulation equipment.)/ 
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Bridges and Chisolm such that the fixed displacement pump of Hudson is substituted for at least one of the hydraulic pumps of Bridges as a fixed displacement pump is a well-known pumping means in the art which will yield the same predictable results of supplying pressurized fluid in order to operate well equipment. In Ruiz v.A.B. Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676